Citation Nr: 1216716	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for right upper extremity peripheral neuropathy prior to June 4, 2010.  

3.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy beginning on June 4, 2010.

4.  Entitlement to an initial compensable evaluation for left upper extremity peripheral neuropathy prior to June 4, 2010. 

5.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy beginning on June 4, 2010.  

6.  Entitlement to an initial compensable evaluation for nephropathy.  

7.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for sleep apnea was raised by the Veteran's representative in February 2012.  This issue has not been adjudicated by the RO.   Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for hypertension, entitlement to an initial compensable evaluation for nephropathy, and entitlement to a total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to June 4, 2010, right upper extremity peripheral neuropathy manifested as no more than mild incomplete paralysis of the right ulnar nerve.  

2.  Beginning on June 4, 2010 right upper extremity peripheral neuropathy manifested as no more than mild incomplete paralysis of the right ulnar nerve.  

3.  Prior to June 4, 2010, left upper extremity peripheral neuropathy manifested as no more than mild incomplete paralysis of the left ulnar nerve.  

4.  Beginning on June 4, 2010, left upper extremity peripheral neuropathy manifested as no more than mild incomplete paralysis of the left ulnar nerve.  


CONCLUSIONS OF LAW

1.  Prior to June 4, 2010, the criteria for an initial evaluation of 10 percent, but no more, have been met for right upper extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy have not met for the period beginning on June 4, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

3.  Prior to June 4, 2010, the criteria for an initial evaluation of 10 percent, but no more, have been met for left upper extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011)  

4.  The criteria for an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy have not met for the period beginning on June 4, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
	
Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claim from which this appeal stems was a claim of entitlement to service connection for peripheral neuropathy received by VA in January 2005.  The RO provided adequate notice in letters sent to the Veteran in February 2005, March 2006, and May 2010.  The notice addressing assignment of disability ratings and effective dates was not provided until March 2006, after the initial adjudication by the RO.  Hence, there was a timing error in that notice.  However, since the March 2006 letter was sent, the Veteran has had a meaningful opportunity to participate in the processing of his claims and the RO has readjudicated the claims as recently as January 2012 when it issued a supplemental statement of the case.  The timing error has therefore been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  

VA has a duty to assist claimants in the development of their claims.  This duty includes assisting in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records of treatment from private practitioners.  There are no reports of relevant outstanding records.  

VA provided examinations with regard to peripheral neuropathy of the upper extremities in September 2005 and June 2010.  The June 2010 examination was provided pursuant to the Board's March 2010 Remand.  In that Remand, the Board directed that the claims folder must be reviewed by the examiner, all indicated tests and studies (including an electromyography (EMG) study) must be performed, all pertinent symptomatology and findings must be reported in detail, an explanation must be provided as to whether the service-connected peripheral neuropathy of the upper extremities affects motor and/or sensory nerves and which nerves it affects, a detailed explanation must be provided as to limitation of motion and function caused by the right and left upper extremity peripheral neuropathy, an estimate must be provided as to the degree of severity to which the identified nerve groups are affected, and a complete rationale must be provided for all opinions rendered.  

The June 2010 examination was in compliance with the Remand directives.  The examiner indicated that the claims file had been reviewed.  An EMG study was conducted and the examiner explained the pertinent results of the study.  The examiner identified the nerves affected by the peripheral neuropathy of the upper extremities and addressed whether sensory and/or motor affects were present.  Symptomatology and findings were reported in sufficient detail.  The examiner provided a sufficient explanation of functional limitations and the explanation that the Veteran's upper extremity strength was normal for both proximal and distal groups and that motor weakness was not present is sufficient as to whether there was any limitation of motion.  The nature of the report and examination required little rationale, and the findings of mild neuropathy and mild conduction slowing is sufficiently explained by description of the physical findings and results of the EMG and nerve conduction velocity (NCV) study.  See Stegall v.West, 11 Vet. App. 268 (1998).  

The examiner reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disabilities; and the examiner provided detailed findings regarding the Veteran's peripheral neuropathy of the left and right upper extremities.  Therefore, the June 2010 examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Disability ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Service connection was established for the peripheral neuropathy disabilities on appeal in the September 2005 rating decision and a noncompensable rating was assigned for each disability, effective January 28, 2005, the date VA received the Veteran's claim of entitlement to service connection.  In a January 2012 rating decision, the AMC assigned a 10 percent evaluation for each disability, effective June 4, 2010, the date of a VA examination.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Prior to June 2010, the RO had rated the Veteran's peripheral neuropathy of the upper extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which specifies the criteria for paralysis of the median nerve.  After June 2010, the AMC rated the Veteran's peripheral neuropathy of the upper extremities under to 38 C.F.R. § 4.124a, Diagnostic Code 8516, which specifies the criteria for rating paralysis of the ulnar nerve.  Given the findings, explained below, that the nerve affected is the ulnar nerve, the Board has considered the criteria found at Diagnostic Code 8516 for the entire appeal period.  

This choice of criteria does not prejudice the Veteran.  The ulnar nerves were identified by diagnostic study in 2010 as the nerves affected, there was no prior diagnostic study to identify the affected nerves.  The RO apparently used the criteria for the median nerve when it initially rated the disability based on the Veteran's report of loss of feeling of the right index finger and his reported unawareness of a burn of that finger.  The diagnostic studies conducted pursuant to the June 2010 examination coupled with the statement by the neurologist of the affected nerve are more probative evidence of the nerves have been affected by the Veteran's service-connected peripheral neuropathy of the upper extremities than is an inference from the Veteran's reported symptoms of his right index finger.  This the Board finds based on the diagnostic nature of the testing and the neurologist's expertise.  This evidence demonstrates that no nerves of either upper extremity other than the respective ulnar nerves have been affected by his service-connected peripheral neuropathy.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  Cf. 38 C.F.R. § 4.69 (2011).  For a right handed individual, disability of the right ulnar nerve would be assigned an evaluation based on the percentage applicable for the major ulnar nerve and disability of the left ulnar nerve would be assigned an evaluation based on the percentage applicable for the minor ulnar nerve.  In a June 1963 report of medical history for the purpose of enlistment, the Veteran indicated that he is right handed.  

When there is complete paralysis of the minor ulnar nerve a 50 percent evaluation is assigned, when there is complete paralysis of the major ulnar nerve is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Complete paralysis of the ulnar nerve is described as "the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of  right and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened."  Id.  

When there is severe incomplete paralysis of the minor ulnar nerve a 30 percent rating is assigned; when there is severe incomplete paralysis of the major ulnar nerve a 40 percent rating is assigned.  Id.  When there is moderate incomplete paralysis of the minor ulnar nerve a 20 percent rating is assigned; when there is moderate incomplete paralysis of the major ulnar nerve a 30 percent rating is assigned.  Id.  When there is mild incomplete paralysis of the ulnar nerve, whether it is the minor or the major nerve, a 10 percent rating is assigned.  Id.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.  

Peripheral neuritis is a manifestation characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating; and, if present, is assigned a rating listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.123.  Peripheral neuralgia is a manifestation characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve; and, if present, is assigned a rating listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.124.  


II.A.  Prior to June 4, 2010

In September 2005 the Veteran underwent a VA examination with regard to his claimed peripheral neuropathy.  He reported that he recently noted his hands feeling tingly and stated that he has numbness and tingling approximately three-quarters of the time.  He reported that his tingling and loss of sensation had been getting progressively worse.  He reported symptoms mainly of his lower extremities but also reported that he had noted a loss of sensation of his right index finger and that he had burned the finger but was unaware of the burn.  He denied any adverse effects on occupation, recreation or the activities of daily living .  

An EMG study was performed in August 2005 but results were of only the lower extremities.  The examiner listed a diagnosis, referencing the EMG study, as demyelinating peripheral neuropathy.  

VA treatment records do not provide evidence favorable to a compensable rating prior to June 2010.  July 2004 treatment notes document the Veteran's report of numbness of his toes, but there is no mention of neurological symptoms of his upper extremities.  Treatment notes from November 2009 document results of objective physical assessment including neurological assessment.  No neurological deficits, abnormalities, or complaints involving the upper extremities were noted.  

In a March 2010 statement, the Veteran reported that "[a]t times my fingers and arms tingle, feel numb and cold."  

Although a more detailed account of the June 2010 examination is provided in the next section of this document, here the Board notes that, although the history of his upper extremity neurological symptoms is of indistinct onset, he did refer to numbness in general and increasing numbness and tingling for about a year.  He also referred to symptoms of varying intensity (sometimes worse and sometimes better) and that the symptoms come and go.  

There is no evidence prior to June 4, 2010 that his peripheral neuropathy of either upper extremity manifested as neuralgia or neuritis.  Rather the symptoms described by the Veteran are consistent with incomplete paralysis.  

The preponderance of the evidence prior to June 4, 2010 is favorable to a finding that his peripheral neuropathy of the upper extremities approximated the criteria for a 10 percent evaluation, but no higher, for mild incomplete paralysis of the right ulnar nerve and the left ulnar nerve for the period prior to June 4, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran is competent to report symptoms which he has experienced.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  His report in September 2005 of his hands feeling tingly and that he had numbness and tingling approximately three-quarters of the time and his report in March 2010 that at times his fingers and arms tingle, feel numb, and are cold more closely approximates the criteria for mild incomplete paralysis of each ulnar nerve but does not approximate the criteria for moderate or greater incomplete paralysis of each ulnar nerve.  

The Board's determination that his disabilities more closely approximate the criteria for mild incomplete paralysis of the ulnar nerves as opposed to moderate incomplete paralysis of the ulnar nerves is based primarily on the Veteran's descriptions of his symptoms which, in the Board's estimation more closely approximate mild incomplete paralysis.  Other factors that go into this determination are the November 2009 objective assessment that found no deficits, and the fact that although there are numerous treatment records associated with the claims file for this period, the Veteran did not report to treatment providers that he had neurological symptoms of either upper extremities at any time.  Finally, as explained in the next section of this decision, following examination in June 2010, the examiner described the Veteran's disabilities a mild peripheral neuropathy and the Veteran at that time reported that he had "more numbness and tingling in the fingers of both hands for about a year."  This the Board understands as a statement that his symptoms had worsened in the previous year.  If his peripheral neuropathy was mild at the time of the June 2010 examination and it had worsened from previous manifestations, then it follows that prior to June 2010 the peripheral neuropathy of each upper extremity was no more than mild.  Although the examiner referred to his disability as "peripheral neuropathy" the Board finds the distinction between mild peripheral neuropathy and mild incomplete paralysis of each ulnar nerve to be a distinction without a difference.  

In summary, the preponderance of evidence demonstrates that a 10 percent evaluation, but no more, is warranted for incomplete paralysis of the right ulnar nerve prior to June 4, 2010 and a 10 percent evaluation, but no more, is warranted for mild incomplete paralysis of left ulnar nerve prior to June 4, 2010.  The facts found do not demonstrate that staged ratings are warranted prior to June 4, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999).  There is no reasonable doubt to be resolved with regard to the period prior to June 4, 2010.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Beginning on June 4, 2010

In June 2010 VA afforded the Veteran a medical examination by a neurologist with regard to service connected peripheral neuropathy of his upper extremities.  The examiner indicated that the claims file was reviewed.  A clinical information section of the examination report documents that the Veteran had "a history of numbness and more numbness and tingling in the fingers of both hands for about a year."  He reported that these symptoms are sometimes better and sometimes worse and come and go.  He reported that he sometimes has a feeling of cold in his hands.  He also reported that he was taking medication for numbness, especially for the lower extremities but that the medication seemed to help with his hands.  He reported that he was able to function with his hands.  

Physical examination revealed that the Veteran had normal motor strength in his upper extremities and that there were normal touch and pinprick sensory results for his upper extremities.  Vibration times and reflexes for his upper extremities were listed and no abnormalities were noted.  Radial pulses were felt equally bilaterally and there were no skin changes in his hands or extremities other than a burn scar of the right dorsal hand.  

As an assessment the examiner stated that the Veteran complained of subjective tingling and numbness and that a nerve conduction study would be conducted to evaluate for any neuropathy.  

In a treatment note section of VA records is an entry for June 4, 2010 titled "EK-EMG Report" and "Neurology Diagnostic Study Report."  This note is listed at a time of day later than the examination report.  It is signed by the neurologist who authored the examination report.  

An addendum from June 8, 2010, and signed by the examiner, documents that an EMG and NCV study showed bilateral carpal tunnel syndrome and mild ulnar conduction slowing across the left elbow and mild ulnar neuropathy involving ulnar sensor fibers.  The examiner explained that the Veteran has mild ulnar neuropathy by electrodiagnostic testing and that he had no motor weakness noted in the upper extremities on examination.  Given that the examiner is a neurologist and authored the examination report and the addendum and signed the EK-EMG Report note, the Board finds the examiner's statement of what the EMG and NCV study showed to be adequate.  

This is evidence against a finding that the Veteran had more than mild incomplete paralysis of either upper extremity.  Examination revealed no motor involvement, there is no evidence of loss of function, and the electrodiagnostic testing revealed that he had only mild neuropathy.  Service connection has never been established for carpal tunnel syndrome and there is no evidence that his carpal tunnel syndrome is due to his diabetes mellitus, which is the disease from which the grant of service connection for peripheral neuropathy of the upper extremities derives.  Given that the examiner was asked specifically to describe the severity and otherwise address his peripheral neuropathy and the examiner's statement that he has mild ulnar neuropathy, the Board concludes that this is the extent of his service connected peripheral neuropathy of the upper extremities.  There is no other relevant evidence for the period following June 2010.  

Based on the evidence just discussed, the Board finds the preponderance of evidence of record to show that the Veteran's peripheral neuropathy does not approximate the criteria for a rating higher than 10 percent for either upper extremity for any time period from June 4, 2010 to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, his appeal as to this period of time must be denied.  There is no reasonable doubt to be resolved the period beginning on June 4, 2010.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990


II.C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy are evaluated as a neurological disorder pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8516, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disabilities.  Id.

During no period of time on appeal did the Veteran's service-connected right upper extremity peripheral neuropathy or left upper extremity peripheral neuropathy manifest as more than mild incomplete paralysis of each ulnar nerve.  His symptoms consisted of tingling and numbness.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the symptomatology of the service-connected connected right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy are reasonably described by the schedular criteria found under Diagnostic Code 8516.  Higher ratings are provided for more severe incomplete paralysis of the ulnar nerve but his service-connected right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy, but the evidence demonstrates that those levels of disability are not present here.  The Veteran's disability picture with regard to these disabilities is contemplated by the rating schedule.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of either of these issues for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.123, 4.124,  4.124a, Diagnostic Code 8516; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board has considered the Veteran's representative's argument from February 2012 in which he stated, in pertinent part, as follows:

[C]onsidering the nature of his conditions, it is plausible the conditions may prevent him from gaining and sustaining meaningful employment.  VA has failed to consider if the veteran warrants extraschedular total disability with individual unemployability (TDIU) benefits.  

This is a statement that the Veteran may be unemployable due to his service-connected disabilities.  It is noted that service connection has been established for disabilities in addition to his right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy.  In the instant document, the Board remands to the RO the issue of whether a TDIU is warranted and thereby addresses this specific argument.  His representative's argument is expressed in terms of an extraschedular TDIU, which is subject to 38 C.F.R. § 4.16(b).  It is not an argument expressed in terms of an extraschedular rating for peripheral neuropathy of the right or left upper extremity, which is subject to 38 C.F.R. § 3.321(b).  Section 3.321(b) has different criteria than section 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (explaining "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16").  

The Board addresses the issue of whether a TDIU is warranted in the Remand section of this document and makes no determination here as to whether TIDU is warranted under either a schedular or extraschedular basis.  

Even though on its face the representative's argument is not an assertion that the Veteran's peripheral neuropathy of the right and left upper extremities result in an exceptional disability picture so as to warrant extraschedular evaluations by application of 38 C.F.R. § 3.321(b), the argument could be construed as asserting that there is "marked interference with employment."  At this point, the Board considers the examiner's statement only in the context of whether it is probative on the issue of referral for extraschedular consideration under 38 C.F.R. § 3.321(b) for the evaluations assigned specifically for his service-connected left upper extremity peripheral neuropathy and right upper extremity peripheral neuropathy.  

As already explained, the evidence of record demonstrates that the schedular criteria reasonably describe the Veteran's symptomatology and disability level and therefore the picture of disability due to right and left upper extremity peripheral neuropathy is contemplated by the rating schedule and the assigned ratings are adequate and no referral for extraschedular consideration is required.  In such cases an argument could be made that the Board need not reach the second step of the Thun analysis.  See Thun v. Peake, 22, Vet. App. 111, 115-16 (2008) (stating  that "if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as 'governing norms'").  

However, in Kellar, the U.S. Court of Appeals for Veterans Claims (Veterans Court) found that, even though the Board had remanded the matter of a TDIU, the Board erred in not discussing whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was warranted for a specific service-connected disability.  Kellar, 6 Vet. App at 161-62.  It was noted that the Veteran in that case had sought extrachedular consideration and that a physician and VA progress notes had indicated that he was totally disabled due to service-connected and nonservice-connected disabilities.  Id. at 161.  Here, the statement from the Veteran's representative could be construed as placing this case in the same position as that in Kellar.  

The representative's argument is not one tending to show that the manifestations or level of the Veteran's right and left upper extremity peripheral neuropathy is not contemplated by the rating schedule, but, even if the second step of Thun is reached, the preponderance of evidence demonstrates that there these disabilities have not resulted in marked interference with employment.  

The September 2005 examination report documents that the Veteran denied adverse occupational effects due to peripheral neuropathy of any extremity.  Treatment notes do not ever mention his peripheral neuropathy of the upper extremities as interfering with employment.  The June 2010 examination report is absent for any indication that the Veteran's peripheral neuropathy of either upper extremity has ever caused interference with employment.  VA treatment notes from May 2010, addressing his cardiac condition, document that the Veteran reported that he had last worked as a school bus driver until 2009 when he injured his back following lifting a heavy object and retired in July 2009.  Although this may indicate that a low back disability caused marked interference with employment, it is not evidence that his peripheral neuropathy of the upper extremities cased marked interference with employment.  Given that, in the context of seeking treatment for cardiac problems he has referred to a physical condition, a back condition, as interfering with employment, if his peripheral neuropathy of either upper extremity caused interference with employment the Board would expect to find a similar report in the treatment records.  

To the extent that the Veteran's representative's February 2012 argument could be construed as an argument not only that his disability may prevent him from obtaining and maintaining employment but also that the disabilities substantially interfere with employment, the Board finds the examination reports and treatment records already discussed more probative.  Hence, the representative's argument does not change the Board's determination that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in this case.  

After review of the evidence of record, there is no evidence of record that would warrant an evaluation of more than 10 percent prior to or beginning on June 4, 2010 for the Veteran's service-connected right upper extremity peripheral neuropathy or an evaluation of more than 10 percent prior to or beginning on June 4, 2010 for the Veteran's left upper extremity peripheral neuropathy beginning in June 2010.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Even if there has been day-to-day fluctuations in the manifestations of the Veteran's service-connected right upper extremity peripheral neuropathy or left upper extremity peripheral neuropathy, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's service-connected right upper extremity peripheral neuropathy or left upper extremity peripheral neuropathy have varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In summary, the preponderance of the evidence shows that neither the Veteran's service-connected right upper extremity peripheral neuropathy approximated the criteria for a 10 percent rating prior to June 4, 2010 and beginning on June 4, 2010 and his service-connected left upper extremity peripheral neuropathy approximated the criteria for a 10 percent rating prior to June 4, 2010 and beginning on June 4, 2010.  During no period on appeal has either disability approximated the criteria for a higher evaluation.  Hence, his appeal is granted only to the extent of the 10 percent rating for right upper extremity peripheral neuropathy and the 10 percent rating for left upper extremity peripheral neuropathy, both prior to June 4, 2010, but is denied in all other respects.  There is no reasonable doubt to be resolved in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to June 4, 2010, an initial 10 percent evaluation, but no more, is granted for right upper extremity peripheral neuropathy, subject to the regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for right upper extremity peripheral neuropathy beginning on June 4, 2010, is denied.  

Prior to June 4, 2010, an initial 10 percent evaluation, but no more, is granted for left upper extremity peripheral neuropathy, subject to the regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for left upper extremity peripheral neuropathy beginning on June 4, 2010, is denied.  


REMAND

In March 2010, the Board issued a Remand directing specific development with regard to the issue of entitlement to service connection for hypertension and the issue of entitlement to an initial compensable evaluation for nephropathy.  There has not been compliance with those directives an therefore another remand is necessary.  See Stegall v.West, 11 Vet. App. 268 (1998).  Additionally, entitlement to a TDIU has been raised by the Veteran, through his representative, but has not yet been adjudicated by the RO and there is insufficient medical evidence of record for the Board to adjudicate it.  This must be addressed on remand.  


Hypertension - service connection

In the March 2010 Remand, the Board directed the RO to provide an examination and obtain a medical opinion with regard to the claims of entitlement to service connection for any heart pathology and hypertension found on examination.  The Board directed that not only must the examiner state whether any heart pathology or hypertension found on examination is related to service or caused or aggravated by service connected diabetes mellitus, but also that the examiner must review the claims file in conjunction with the examination and must provide a complete rationale for all opinions expressed.  

On May 20, 2010, VA provided the requested examination.  The examiner indicated that the claims file had not been provided for review.  As to the etiology of hypertension, the examiner stated "Most likely primary."  

The examiner addressed the Veteran's coronary artery disease (a condition for which service connection was subsequently granted in a January 2012 rating decision), and mentioned hypertension as follows:  

And in the absence of evidence, it is less likely as not that the service-connected diabetes mellitus caused aggravation of the veteran's coronary artery disease Diabetes mellitus and hypertension Obesity is associated with an increased prevalence and incidence of hypertension.  Dyslipidemia may also be associated with development of hypertension.  

The veteran's hypertension was not caused by or was result of service-connected hypertension.  

A July 2011 addendum was added by another medical professional stating that the entire claims file as well as all Department of Defense and VA electronic records were reviewed in relation to the Veteran's heart examination.  In a December 2011 addendum, the examiner explained that it had been erroneously stated that "[t]he veteran's hypertension was not caused by or was result of his service-connected hypertension" and that what the examiner meant to say was "[t]he veteran's hypertension was not caused by or was result of his service- connected diabetes mellitus."  

The examiner did not provide sufficient rationale for the conclusion that was provided.  The examiner's discussion of hypertension, obesity, dyslipidemia, and diabetes mellitus is unclear.  The rationale is not adequate because it is not one that could be weighed against other evidence to determine if service connection is warranted for hypertension or if compensation benefits are warranted for aggravation of hypertension by service connected diabetes mellitus.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the claimant's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  Furthermore, the examiner did not address whether the Veteran's hypertension was directly related to his active service.  

For these reasons, another remand is necessary so that VA can provide the Veteran with an adequate examination.  


Nephropathy - initial compensable evaluation

Next, the Board addresses the issue of entitlement to a compensable evaluation for nephropathy.  In the March 2010 Remand, the Board directed that the Veteran was to be provided an examination with regard to his service-connected nephropathy and that if he did not report for the examination "documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address."  In the January 2012 supplemental statement of the case, the AMC stated that the Veteran had been scheduled for a relevant examination on June 13, 2011 but had failed to report for the examination.  The only evidence to such examination is found in documents printed on November 18, 2011 and December 6, 2011 listing that the examination was requested on May 23, 2011.  There is no documentation that notice of the examination was sent to the Veteran's last known address.  The Board cannot determine from the record whether the Veteran was notified of the examination.  As the Remand directive was not complied with, and the Board cannot determine from the record that the Veteran was notified of the scheduled examination, another remand is necessary to afford the Veteran an opportunity for an adequate examination with regard to the severity of disability resulting from his service-connected nephropathy.  


TDIU

In February 2012 argument, the Veteran's representative raised the issue of whether the Veteran's service-connected disabilities render him unemployable.  The Board has jurisdiction over that issue because it is part and parcel to the issues that have already been perfected to the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At this point it would be premature to adjudicate this issue.  The extent of his disability due to nephropathy is not clear, he has not completed a VA Form 8940 "Veteran's Application for Increased Compensation Based on Unemployability," there is insufficient medical evidence of record to determine whether a TDIU is warranted, and the RO has not yet adjudicated the issue.  Therefore, this issue must be remanded for additional development.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

In determining these percentages, disabilities resulting from a common etiology will be considered one disability.  Service connection for diabetes mellitus was granted in a May 2005 rating decision based on presumed exposure to herbicide agents during the Veteran's service in Vietnam.  Service connection for peripheral neuropathy of all four extremities, and for nephropathy, was granted in the September 2005 rating decision as secondary to diabetes mellitus.  Service connection for coronary artery disease was granted in a January 2012 rating decision based on presumed exposure to herbicide agents during the Veteran's service in Vietnam.  Therefore all of the Veteran's service-connected disabilities have a common etiology and must be considered as one disability for the purposes of determining whether the percentages listed in 38 C.F.R. § 4.16(a) are met.  

Coronary artery disease has been evaluated as 30 percent disabling effective since January 2005.  Type II diabetes mellitus has been evaluate as 20 percent disabling since January 28, 2004.  Left lower extremity diabetic peripheral neuropathy associated with Type II diabetes mellitus has been evaluated as 10 percent disabling since January 28, 2005.  Right lower extremity diabetic peripheral neuropathy associated with Type II diabetes mellitus has been evaluated as 10 percent disabling since January 28, 2005.  Left upper extremity diabetic peripheral neuropathy associated with Type II diabetes mellitus was evaluated as noncompensable from January 28, 2005 to June 4, 2010 and as 10 percent disabling since June 4, 2010.  Right upper extremity diabetic peripheral neuropathy associated with Type II diabetes mellitus was evaluated as noncompensable from January 28, 2005 to June 4, 2010 and as 10 percent disabling since June 4, 2010.  Diabetic nephropathy associated with type II diabetes mellitus has been evaluated as noncompensable effective since January 28, 2005.  

The percentages listed in 38 C.F.R. § 4.16(a) are met for the time period from January 28, 2005 because all of the Veteran's service-connected disabilities are considered one disability and that one disability has been rated as 60 percent disabling effective since January 28, 2005.  

However, for the period between January 28, 2004 and January 28, 2005, the Veteran's service-connected disability was diabetes mellitus and it was rated at 20 percent disabling.  Thus, for that time period, whether 38 C.F.R. § 4.16(b) is applicable must be considered.  See Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  

Section 4.16(b) provides that rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, there is insufficient medical evidence for the Board to determine if a TDIU is warranted.  Accordingly, the RO must provide the Veteran with a VA medical examination to determine whether the Veteran's service-connected disabilities, together but not in concert with any nonservice-connected disabilities, render the Veteran unable to obtain or retain substantially gainful employment.  

Additionally, the record does not show that the Veteran has completed a VA Form 8940 "Veteran's Application for Increased Compensation Based on Unemployability."  On Remand, the RO must request that the Veteran complete and submit this form.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his low back disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent medical records identified by him in response to this request which have not been previously secured.  Regardless of whether the Veteran responds, the RO must attempt to obtain any available medical records from the VA Medical Centers in Little Rock, Arkansas and North Little Rock, Arkansas, and the Community Based Outpatient Clinic in Conway, Arkansas, that are not already of record and associate all obtained records with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claim must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must provide the Veteran with a VA Form 8940 "Veteran's Application for Increased Compensation Based on Unemployability," and request that he complete the form and return the completed form to the RO.  

3.  Thereafter, the Veteran must be afforded a VA examination to determine the nature, extent, and etiology of his hypertension.  All indicated tests and studies must be performed.  The claims folder and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  Following a review of the service and post service medical records, as well as the Veteran's statements and other lay statements in the claims file, the examiner must state whether the Veteran's hypertension is related to the Veteran's military service.  In the alternative, the examiner must state whether his hypertension is related to the service-connected diabetes mellitus in any way, including whether the service-connected diabetes mellitus has aggravated existing hypertension.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  After any outstanding treatment records are associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and extent of his service-connected nephropathy.  All indicated tests and studies must be performed.  The claims folder and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings should be reported in detail.  Specifically, the examiner must document all objective physiological problems found that are residuals of the Veteran's service-connected nephropathy.  The examiner must indicate whether albumin is constant and recurring with hyaline and granular casts or red blood cells; transient or slight edema; or constant albuminuria with some edema; definite decrease in kidney function; persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8 mg%, or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; regular dialysis; more than sedentary activity is precluded from one of the following: persistent edema and albuminuria; BUN more than 80 mg%; creatinine more than 8 mg%; markedly decreased function of kidney or other organ systems, especially cardiovascular.  The report prepared must be typed.

5.  After the above development is completed, the RO must afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment.  The claims folder and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examination findings, the Veteran's statements as to the functional effects of service-connected disabilities, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, standing alone, preclude him from securing and maintaining substantially gainful employment, without consideration of his age.  The examiner must provide separate opinions for the period from January 28, 2004 to January 28, 2005 and for the period since January 28, 2005.  For the period from January 28, 2004 to January 28, 2005 the examiner must consider the effect of only the Veteran's service-connected diabetes mellitus and must render the opinion with consideration of the Veteran's education, experience, and occupational background.  For the period since January 28, 2005 the examiner must consider all of the disabilities for which service-connection has been established since that date.  A complete rationale for all opinions must be provided.  If any of the opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655.  In the event that the Veteran does not report for any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed to ensure that each is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures

8.  After undertaking any other development deemed essential in addition to that specified above, the RO must readjudicate the Veteran's claims for service connection for hypertension, including as secondary to the service connected diabetes mellitus, and for an initial compensable evaluation for nephropathy.  The RO must also adjudicate the issue of whether a TDIU is warranted.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they must be provided an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


